AC) 440 (Rev. 06/12) Summons   in   a Civil Action



                                          UNITED STATES DISTRICT COURT
                                                                  ror tne
                                                        Western District of Texas    El
                                                                                                                             pfj
                                                                                                               r/1
                   BRANDON CALLIER



                          Plaintiff(s)
                                    V.                                      Civil Action No. 3:20-CV-00106

                      SUNPATH LTD



                         Defendant(s)


                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
                                           Celtic Marketing, LLC
                                           CIO Registered Agent
                                           John Clark
                                           1452 W Horizon Ridge Parkway
                                           Henderson, Nevada 89012


         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)     or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
p. 12 (a)(2) or (3)   you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                          Brandon Callier
                                          Plaintiff, Pro Se
                                          6336 Franklin Trail Drive
                                          El Paso, TX 79912
                                          CALLIER74@GMAIL.COM
                                          915-383-4604

        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:           10/13/2020
                                                                                        Signature of Clerk or Deputy Clerk
                      UNITED STATES DISTRICT COURT
                                                for the
                                      WESTERN DISTRICT OF TEXAS


                  BRANDON CALLIER

                           P1aintff


                              V.                                   Civil Action No. 3:20-C V-00 106

                      SUNPATH LTD

                          Defendant



                                      AFFIDAVIT OF SERVICE

I, Abel Silva, being duly sworn, state:

I am not   a party to or interested in the outcome of this suit.

I received the following documents on November 26, 2020 at 2:17 pm. I served these documents on
Richard Craig McKiernan in Orange County, CA on December 1, 2020 at 11:09 am at 16934
Pleasant Way, Yorba Linda, CA 92886 by personal service by handing the following documents to
an individual identified as Richard Craig McKiernan.

Summons in a Civil Action, Plaintiffs Unopposed Motion for Leave to Amend His Complaint,
Plaintiffs Second Amended Complaint,

Additional Description:
Personally served the documents.

White Male, est. age 68, glasses: Y, Gray hair, 180 lbs to 200 lbs, 5' 3" to 5' 6".
Geolocation of Serve: http://maps.google.com/maps?q=33.9088998037,- 117.8390082066
Photograph: See Exhibit I

My fill name is Abel Silva. My date of birth is 10/11/1971. My address is 1266 N. Mount Vernon
Aye, Colton, CA 92324.


I DECLARE UNDER PENALTY OF PERJURY THAT THE FACTS HEREIN ARE TRUE AND
CORRECT.
Executed in   Los Angeles County   ,   CA
                                               riI//,
                                            Abel Silva - (909) 443-1200
on   12/1/2020                              Certification Number: 1771
                                            Expiration Date: 9/15/2021
